                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

KARL SCHUBERT,                         :

            Petitioner                 :
                                            CIVIL ACTION NO. 3:16-2198
      v.                               :
                                                 (Judge Mannion)
SUPT. BARRY SMITH, et al.,             :

            Respondents                :
                              MEMORANDUM

      Karl Schubert, an inmate confined at the State Correctional Institution

Houtzdale, Pennsylvania, filed, through counsel, this habeas corpus petition

pursuant to 28 U.S.C. §2254. (Doc. 1). He attacks his April 28, 2014 sentence

of 6 to 20 years imprisonment imposed by the Court of Common Pleas for

Cumberland County, Pennsylvania, for sexually related charges. The court

also designated petitioner as a sexually violent predator and he was required

to register for life under Pennsylvania’s Megan’s Law. Presently before the

court is the Report and Recommendation of Judge Carlson in which he

recommends that the habeas petition be conditionally granted due to

ineffective assistance of his trial counsel for failure to present a material

defense witness at his criminal trial. (Doc. 11). No objections have been filed

to Judge Carlson’s report and the time in which to file objections has expired.

      The court will ADOPT Judge Carlson’s report and CONDITIONALLY

GRANT the habeas petition. The petitioner’s conviction and sentence will be

VACATED, and the Commonwealth will be directed to either retry the
petitioner within 120 days or release him from custody.



I.    STANDARD OF REVIEW1

      When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to the
extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.
2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).
      For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, "satisfy itself
that there is no clear error on the face of the record in order to accept the
recommendation." Fed. R. Civ. P. 72(b), advisory committee notes; see also
Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.
2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)
(explaining judges should give some review to every report and
recommendation)). Nevertheless, whether timely objections are made or not,


      1Since Judge Carlson states the correct standard for review with
respect to habeas corpus petition pursuant to 28 U.S.C. §2254, the court
does not repeat it herein. Judge Carlson also states the correct two-prong test
with respect to a claim of ineffective assistance of counsel under Strickland
v. Washington, 466 U.S. 668, 688 (1984), and it shall not be repeated.
                                        2
the district court may accept, not accept, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge. 28 U.S.C.
§636(b)(1); Local Rule 72.31.


II.   DISCUSSION
      After a through review of the record in petitioner’s case and the briefs
of the parties as to whether this petition should be granted for alleged
ineffective assistance of trial counsel based on Strickland v. Washington, 466
U.S. 668, 688 (1984), Judge Carlson finds that the petition should be granted
to the extent stated above. Specifically, Judge Carlson finds, in light of “the
unique facts of this case”, that “[petitioner] Schubert was prejudiced by the
failure of defense counsel to identify, locate, and present a material defense
witness [i.e., the victim’s teenage babysitter] at trial whose testimony
potentially [undermines the entire prosecution case and significantly
undercuts the testimony of virtually every prosecution witness].” As Judge
Carlson states, this witness was the only person who the victim allegedly told
about the alleged sexual abuse by petitioner at the time it was happening, and
the victim testified that her babysitter did nothing to help her. However, “[t]he
jury never heard from [the babysitter]” and the investigating police officer
“Nailor never spoke with her during his investigation, and neither did
Schubert’s trial counsel, despite having been asked to do so by Schubert and
his family.” Judge Carlson notes that even though the prosecutor also wanted
officer Nailor to interview the babysitter, he never did. Additionally, the

                                       3
petitioner specifically asked his trial counsel to interview her, but he failed to
do so and “never hired a private investigator or attempted to perform an
investigation to obtain her testimony himself.”
      The babysitter did however testify at the petitioner’s PCRA hearing and,
in contradiction to the victim’s testimony at trial, stated that during the time of
the alleged abuse, the victim never told her that the petitioner was abusing
her, rather, the victim said that her half-brother was the abuser. The babysitter
then stated that she reported what the victim told her to the victim’s mother
who said that she would handle it. Despite this testimony, the PCRA court
denied the petitioner’s petition.
      On appeal the PA Superior Court affirmed the County Court’s denial of
the petitioner’s PCRA petition and, “found no error with the PCRA court’s
finding that the petitioner had failed to demonstrate that he was actually
prejudiced by counsel’s ineffective performance.”
      “Because the state court denied [petitioner’s] ineffective assistance
claim on the merits, [petitioner] “may obtain federal habeas relief under
AEDPA only if the state court decision was (1) ‘contrary to, or involved an
unreasonable application of, clearly established Federal law,’ or (2) ‘was
based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.’” Gregg v. Rockview, 596 Fed.Appx.
72, 76 (3d Cir. 2015) (citing Grant v. Lockett, 709 F.3d 224, 231 (3d Cir.
2013)).
      In his extremely thorough and well-reasoned report, Judge Carlson

                                        4
states that “we fully agree with the Superior Court’s assessment that trial
counsel’s failure to investigate [the babysitter] was itself unreasonably
deficient and constituted ineffective representation, but we find that the
Superior Court’s conclusion regarding the prejudicial nature of this failing by
counsel was an unreasonable application of federal law governing
ineffectiveness of defense counsel under the facts of this case.” Specifically,
Judge Carlson finds that the petitioner has shown a reasonable probability
that the outcome of his trial would have been different had his counsel
conducted a reasonable investigation regarding the babysitter. Judge Carlson
finds that the decisions of the state court, i.e., the PCRA court and the
Superior Court, which determined that the ineffectiveness of petitioner’s trial
counsel was not prejudicial to his case, “essentially ignored the profound
effect that the absence of [this witness’s] testimony had on the testimony of
nearly all of the Commonwealth’s witnesses.” In particular, Judge Carlson
notes that the state courts “failed to adequately acknowledge that [her]
testimony would not only have directly impeached [the victim], but also would
have told the jury that [the victim] had actually named her own brother as her
assailant at the time the assaults were allegedly occurring.”
      The court fully concurs with Judge Carlson’s analysis and his conclusion
that “the petitioner is entitled to habeas relief in this case because his trial
counsel rendered constitutionally ineffective assistance of counsel, in violation
of the Sixth Amendment to the United States Constitution, [and his trial
counsel’s unreasonable failure to investigate this extremely important witness

                                       5
caused prejudice to the defense], and [ ] the state courts’ decisions represent
an unreasonable application of this clearly established federal law [under
Strickland].” See Gregg, supra; Rolan v. Vaughn, 445 F.3d 671 (3d Cir.
2006).


III.      CONCLUSION
          In light of the foregoing, the court will ADOPT Judge Carlson’s
unobjected to report, (Doc. 11), and GRANT petitioner Schubert habeas relief,
(Doc. 1). Schubert’s Cumberland County conviction and April 28, 2014
sentence will be VACATED. The court will direct the Commonwealth to
release Schubert from custody unless he is retried in Cumberland County
Court within 120 days. See Gregg, supra. An appropriate order will follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

DATE: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2198-01.wpd




                                                                    6
